        Case 2:19-cr-00159-KJD-BNW Document 45 Filed 03/12/20 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
 7                        UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9
10   United States of America,                     Case No. 2:19-cr-00159-KJD-BNW
11                Plaintiff,                       First Stipulation to Continue
12                                                 Revocation Hearing
           v.
13   Penelope Fontaine,
14                Defendant.
15
16
           The parties jointly request that this Court vacate the March 17, 2020,
17
18   hearing on the petition to revoke pretrial release until on or after April 3, 2020.

19   Ms. Fontaine is not in custody and agrees to the continuance.

20         DATED: March 12, 2020.
21
      Rene L. Valladares                        Nicholas A. Trutanich
22    Federal Public Defender                   United States Attorney
23      /s/ Erin Gettel                           /s/ Brian Whang
24    By_____________________________           By_____________________________
      Erin Gettel                               Brian Whang
25    Assistant Federal Public Defender         Assistant United States Attorney
26
        Case 2:19-cr-00159-KJD-BNW Document 45 Filed 03/12/20 Page 2 of 2




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:19-cr-00159-KJD-BNW
 4
                  Plaintiff,                      Order Granting First Stipulation
 5
                                                  to Continue Revocation Hearing
 6         v.

 7   Penelope Fontaine,

 8                Defendant.
 9
10
           Based on the stipulation of counsel, the Court finds that good cause exists
11
     to continue the revocation hearing.
12
           IT IS THEREFORE ORDERED that the revocation hearing currently
13
     scheduled for March 17, 2020, at 10:30 a.m. is vacated and continued to
14     4/3/2020
     __________________ at ___:___ __.m.
                           10:00 a.m.
15                       13 2020.
           DATED: March ____,
16
17
18                                         Brenda Weksler
                                           United States Magistrate Judge
19
20
21
22
23
24
25
26
                                              2
